Citation Nr: 1811012	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-02 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for an entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to May 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which reopened and denied a claim for service connection for PTSD.

Notwithstanding previous determination by the RO, the Board must address whether new and material evidence has been received to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues have been recharacterized as shown the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran was scheduled for a hearing before a Veterans Law Judge in December 2017.  He did not appear and good cause has not been shown for his failure to appear.  As such, his hearing request is withdrawn.  38 C.F.R. §20.704(d) (2017).


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an unappealed August 2008 rating decision.

2.  Evidence received since the August 2008 rating decision is new; relates to unestablished fact necessary to substantiate the claim.

3.  The Veteran's current acquired psychiatric disorders are not related to service; a psychosis did not manifest within a year of discharge; and the Veteran does not have a diagnosis of PTSD based on a verified stressor.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for PTSD have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.384 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Id. at 117.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for PTSD was denied in an August 2008 rating decision on the bases that the Veteran did not identify any service stressors and there was no diagnosis of PTSD based on a verified stressor.  Evidence included service treatment records, personnel records, and VA treatment records.  The Veteran did not initiate an appeal of this decision after receiving notice.  New and material evidence was not received within a year of notice of the August 2008 rating determination and the determination became final based on the evidence then of record.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011). 

The Veteran sought to reopen his claim in May 2010.  Evidence associated with the file since the determination includes additional VA treatment records and the Veteran's statements, including a May 2010 Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781).  As this evidence addresses a previously unestablished fact necessary to substantiate the claim, and also raises a reasonable possibility of substantiating the claim; it is material.  

For these reasons, reopening of the previously denied claim of service connection for PTSD is warranted.  The reopened claim is addressed further in the remand section.

Service Connection  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted on a presumptive basis for certain enumerated chronic disabilities if manifested to a degree of 10 percent or more within a year of discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a).  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013). 

38 C.F.R. § 3.303 (b) provides an alternative avenue to service connection for chronic diseases.  Where there is a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b); see Walker, 708 F.3d at 1340 (the term "chronic disease" refers to chronic diseases enumerated in 38 C.F.R. § 3.309 (a)).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  Continuity of symptomatology is required only where the condition noted during service or in the presumptive period is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker, 708 F.3d at 1338-39. 

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.

Service treatment records do not show diagnoses or treatment for a psychiatric disorder, including upon a June 1988 enlistment examination.  A separation examination is not of record.  However, a report of the Veteran's quadrennial examination for the US Army Reserves conducted in January 1995 shows no psychiatric abnormalities were present.  The Veteran denied nervous trouble, depression, and trouble sleeping on the accompanying Report of Medical History.  Another Report of Medical Examination in February 2001, also during US Army Reserves service, was negative for psychiatric abnormalities.

Post-service VA treatment records show various psychiatric diagnoses including PTSD, bipolar disorder, cocaine dependence, anxiety and depression.  The treatment records show the Veteran's various diagnoses were related to chronic life problems involving employment, financial problems marital discord and substance abuse by clinicians.  Of note is a June 2007 VA treatment record where the Veteran reported experiencing nightmares related to Desert Storm.  He stated that he witnessed burned bodies which caused him to think about his own burn trauma at age 16.  The clinical assessment was bipolar disorder; rule out PTSD.  A February 2008 VA treatment record shows the Veteran reported "coming across a burned body that had been cut in half and was all charcoal."  He was given diagnoses of PTSD, bipolar II, and cocaine dependence following interview and evaluation.

In his May 2010 stressor statement, the Veteran reported that his service stressor was that a friend showed him two pictures-one of a teenage boy cut in half and of a charred human corpse.  The Veteran reported that the images affected him at that time, and is very difficult for him to think about. 

In memorandums dated in September 2010 and June 2011, VA determined that there was insufficient information to send to the Joint Services Records Research Center (JSRRC) in attempt to corroborate this reported stressor.

Based on the record, service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  

The Board notes that a psychiatric disorder was not diagnosed in service or within a year of service discharge.  The service treatment records shown no related complaints or treatment, and the physical examination conducted within a year of service (for purposes of retention in Reserves service) show a normal psychiatric examination.  

The Veteran, in his notice of disagreement (NOD), indicated that his private physician (Dr. B.) had treated him for psychiatric symptoms as early as 1998.  The RO attempted to obtain the records from Dr. B. in May 2017 and asked the Veteran to complete and return an authorization form.  The Veteran did not respond and did not otherwise provide the records.  Hence, the Board is unable to review them.

The available medical records show treatment for several psychiatric disorders related to complaints of marital discord, drug use, financial and employment problems.  To the extent that some of the current psychiatric disorders were at times related to the Veteran's report of seeing dead bodies in service, the Board does not find this in-service event to be credible due to the Veteran's conflicting statements.  Specifically, on the May 2010 stressor statement the Veteran indicated that he only saw these images in photographs.  The Veteran reported to some clinicians that he personally witnessed burned bodies and a body cut in half, during service.  His report to these clinicians is not credible because it is inconsistent with prior statements.  Further, to the extent that any of them provided findings linking those disorders to such event in service, they are not probative as they are based on an inaccurate factual premise.

Service connection is also not warranted for PTSD.  As shown, the current VA treatment records include diagnoses of PTSD.  The Board makes no finding of fact as it relates to the competency of the clinician or whether the diagnosis was compliant with 38 C.F.R. § 4.125(a).  Rather, the Board finds that these diagnoses were not based on any verified service stressor; thus, they are not sufficient to warrant service connection.  Absent other circumstances, the Veteran's report of an in-service stressor is insufficient to verify its occurrence.  See 38 C.F.R. § 3.304 (f).  The regulations provide exceptions in certain circumstances where PTSD is diagnosed in service, the Veteran is a combat veteran, the stressor relates to fear of hostile military or terrorist activity, the veteran was a prisoner of war, or if the stressor is based on in-service personal assault.  See id. § 3.304(f)(1)-(5).  However, such situations are not present in this appeal.  The Veteran's lay statements, alone, therefore, cannot corroborate his reported stressor.  Further, to the extent that the Veteran reported to some clinicians that he actually observed witnessed burned bodies and a body cut in half, in person, his report is not credible because it conflicts with prior statements of having only seen these images in photographs.  

In sum, the evidence weighs against a nexus between the Veteran's current psychiatric disorders and active military service.  Accordingly, the benefit of the doubt doctrine does not apply.  Service connection is not warranted.  See 38 U.S.C. §5107 (2012); 38 C.F.R. §3.102 (2016); Gilbert v. Derwinski, 1 Vet. App.49, 55 (1990).  


ORDER

The application to reopen the claim of entitlement to service connection for a PTSD is granted and, to this extent only, the appeal is granted.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


